J. B. McPHERSON, District Judge.
The real dispute in this case is between the Johnston Railroad Frog & Switch Company, a Pennsylvania corporation, and the Buda Foundry & Manufacturing Company, a corporation of the state of Illinois. Of the three defendants remaining, the West End Trust Company is a mere stakeholder, and the interest of Edward H. Johnston and Charles H. Johnston is substantially identical with the interest of the complainant. They are its president and treasurer, respectively, are members of the board of directors, control the stock of the corporation, and took part in the passage of a resolution directing this suit to he brought against the Buda Company. Moreover, the Johnstons have filed an answer admitting the truth of all the facts set out in the bill, and submitting themselves in all respects to the decree of the court; and the answer of the trust company is to the same effect. It is therefore clear, under the decisions, that no real dispute exists so far as these three defendants are concerned, and that a proper arrangement of the parties would disclose a controversy in which the Johnstons should be classed with the complainant, and that the trust company may be treated as a formal party, having no interest in the result of the litigation. As a consequence, the Circuit Court has jurisdiction to entertain the suit. Removal Cases, 100 U. S. 457, 25 L. Ed. 593; Hutton v. Bancroft Co. (C. C.) 77 Fed. 481.
The defendant is granted leave to amend the petition for removal as prayed.
The motion to remand is refused.